Judgment, Supreme Court, Bronx County (Max Sayah, J.), rendered April 8, 1993, convicting defendant, after a jury trial, of criminal sale of a *348controlled substance in the third degree, and, sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The arresting officer’s testimony to the effect that the undercover officer confirmed defendant as the seller in a post-buy drive-by did not, in the context of this buy-and-bust case, constitute impermissible bolstering of the undercover’s own testimony concerning his drive-by confirmatory identification, and was properly admitted as providing a necessary explanation of the events that precipitated defendant’s arrest (see, People v Sarmiento, 168 AD2d 328, 329, affd 77 NY2d 976). The jury was also properly instructed to consider the undercover officer’s testimony in relation to the sale. Concur— Rosenberger, J. P., Ellerin, Rubin, Ross and Tom, JJ.